Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15, as an example, is amended to recite: 

A method of operating a network entity, comprising:
 transmitting, to a user equipment (UE), location assistance data that indicates

 (i) a set of antenna locations associated with at least one base station, the set of antenna locations including at least one antenna location of a base station, the at least one antenna location including a plurality of different antenna locations of the base station, a single antenna location that is representative of multiple different antenna locations of the base station, or a combination thereof, 

and (ii) a mapping of each of a plurality of beams to the at least one antenna location .

The claim can be construed that the location assistance data can include (A) a set of antenna locations comprising different antenna locations of the base station, or (B) a single antenna location that is representative of the multiple different antenna locations. Or both. 
The claim clearly allow for both (A) and (B) to be in the same location assistance data message transmitted to the UE. 
In the Specification, ¶0089-0101 of the original Specification, Applicant instead draws two distinct scenarios where the BSA (location assistance data) message is configured differently: one with multiple different antenna locations and one with a single representation location being used for all beams.  For each scenario, the UE is configured to operate differently on the received BSA. 
Notably, ¶0093 recites “In a third example, instead of a single representative transmission point location being used for all beams transmitted by a particular base station, representative transmission point locations may be used for particular subsets of beams”.  This explicably indicates these examples are mutually exclusive. 
There is no explicit disclosure as to a BSA with both scenario in one single message.  It is highly doubtful to have such a combined version because they are mutually exclusive modes of operation to begin with. 
Applicant has drafted the claim to try to combine both embodiments into one.  This is not specifically disclosure in a sufficient manner, if at all, in the Specification in view of the requirement of 35 USC 112. 
Other independent claims contain similar limitations and are addressed by the same reasoning. 
Dependent claims inherit the shortcomings and do not remedy the base claims and thus are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11-23, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (US 2011/0039576) in view of Moeglein et al. (US 2005/0020309).



As to claim 1 and claim 26:
 Prakash discloses a method and a UE comprising a memory, at least a transceiver, at least one processor coupled to the memory and the at least one transceiver (See at least Fig. 1 and 8, structure of a UE with processor and transceiver to communicate wirelessly with network) and  configured to perform the method of operating a user equipment (UE) (abstract), comprising: 
 a method of operating a user equipment (UE), comprising: receiving, from a network entity, location assistance data  that indicates antenna information (See at least ¶032, mobile device 10 to receive assistance data, for example a base station almanac message, 200. See also ¶0043, 0044, 0047, 0057, the assistance information is for measuring a location of the mobile device)
receiving, from the base station, the plurality of beams in accordance with the assistance information; and performing one or more measurements on one or more of the plurality of beams. (See at least ¶0041-0044, based on the base station almanacs information, the mobile device receives signals from base station (s) and perform location estimate)

Regarding:
(i) a set of antenna locations associated with at least one base station, the set of antenna locations including at least one antenna location of a base station, the at least one antenna location including  plurality of different antenna locations of the base station, a single antenna location that is representative of multiple different antenna locations of the base station, or a combination thereof, and (ii) a mapping of each of a plurality of beams to the at least one antenna location, 

Prakash discloses in ¶0044 that the assistance information includes latitude and longitude of the base station 410, namely a single antenna location that is representative of multiple antenna the base station might have. 
Prakash however does not disclose (i) a set of antenna locations associated with at least one base station, the set of antenna locations including at least one antenna location of a base station, the 

Moeglein discloses (i) a set of antenna locations associated with at least one base station, the set of antenna locations including at least one antenna location of a base station, the at least one antenna location including  plurality of different antenna locations of the base station, , and (ii) a mapping of each of a plurality of beams to the at least one antenna location (See ¶0052-0058, Fig. 3, Table 5, the BSA message comprises information on each antenna for each sector, including its coordinate, and is mapped to a beam which is defined by direction, and range as defined in the respective parameter. Fig. 3 shows antenna and its signal beam coverage)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the BSA of Prakash to include very detailed information pertaining antenna as disclosed in Moeglein.  Both disclosures disclose the use of BSA. As such, implementing Prakash’ BSA with such an improved BSA of Moeglein allows for improved position determination, as stressed by Moeglein in at least ¶0008-0009 of the need for an improve almanac. 



As to claim 2/27:
Prakash in view of Moeglein discloses all limitations of claim 1/26, further comprising: estimating a position of the UE based at least in part upon (i) the one or more measurements the one or more of the plurality of beams and (ii) the at least one antenna location to which the one or more beams are mapped.   (See Prakash at least ¶0041-0044, based on the base station almanacs information, the mobile device receives signals from base station (s) and perform location estimate. See Moeglein, ¶0055-0057, calculation of position and its accuracy is based on antenna position information)

As to claim 3:
Prakash in view of Moeglein discloses all limitations of claim 1, wherein the at least one antenna location includes the plurality of different antenna locations.  (See Moeglein, ¶0052-0058, 0063, Fig. 3, Table 5, the BSA message comprises information on each antenna of a plurality of antenna of a base station for each sector, including its coordinate)

As to claim 4:
Prakash in view of Moeglein discloses all limitations of claim 3, further comprising: determining one or more antenna locations among the plurality of different antenna locations to which one or more beams among the plurality of beams are mapped, wherein the at least antenna location used by the estimating corresponds to the determined one or more antenna locations.  (See Prakash at least ¶0041-0044, based on the base station almanacs information, the mobile device receives signals from base station (s) and perform location estimate. See at least sections of Moeglein: ¶0055-0057, calculation of position and its accuracy is based on at least an antenna position information of the particular antenna that the UE receives signal from)

As to claim 5:
See Moeglein, ¶0057, several estimates are made before a final position of the terminal is derived)



As to claim 7:

Prakash in view of Moeglein discloses all limitations of claim 1, wherein the at least one antenna location includes the plurality of different antenna locations.  (See Moeglein, ¶0052-0058, 0063, Fig. 3, Table 5, the BSA message comprises information on each antenna of a plurality of antennas of a base station for each sector, including its coordinate)


As to claim 8:

Prakash in view of Moeglein discloses all limitations of claim 1, wherein the at least one antenna location includes the single representative antenna location of the multiple different antenna locations.  (Prakash discloses in ¶0044 that the assistance information includes latitude and longitude of the base station 410, namely a single antenna location that is representative of multiple antennas the base station might have. See also 0056 of Moeglein)

As to claim 9:

Prakash in view of Moeglein discloses all limitations of claim 8, wherein the single representative antenna location is different than any of the multiple different antenna See ¶0063 of Moeglein, different antennas of the base station has their own distinct location, i.e. in case they are meters apart, as such the base station location might not the same exact of each individual antenna)



As to claim 11:
Prakash in view of Moeglein discloses all limitations of claim 8, wherein the single representative antenna location is one of the multiple different antenna locations.  (See ¶0063 of Moeglein, different antennas of the base station has their own distinct location, however in case they are less than 10 meter apart, specifically when they close to zero meter, as such the base station location might be the same exact of each individual antenna)



As to claim 12:
Prakash in view of Moeglein discloses all limitations of claim 1, wherein the network entity corresponds to a location server, or wherein the network entity corresponds to the base station.  (See ¶0032-0033 of Prakash, the network entity can be either the base station or the location server 460)


As to claim 13:

 Prakash in view of Moeglein discloses all limitations of claim 12, further comprising: transmitting, to the network entity, a request for location information pertaining to the at least one base station, wherein the location assistance data is received in response to the request.  (See Fig. 3 as well as Fig. 6 of Prakash, the BSA is sent in response to a request from the UE to the network)


As to claim 14:
Prakash in view of Moeglein discloses all limitations of claim 13, wherein the request further identifies beams being transmitted by the base station that are of interest to the UE, and wherein the identified beams of interest correspond to the plurality of beams.  (See Prakash, ¶0005, 0036, the requests comprises request for BSA associated with the new geography location identified by the UE)


As to claim 15 and 29:

Prakash discloses a method and a network entity comprising: a memory; at least one communication interface; and at least one processor coupled to the memory and the at least one communication interface and configured to perform a method of operating a network entity, (See ¶0032, 0033, Fig. 1 of Prakash) comprising
 transmitting, to a user equipment (UE), location assistance data that indicates antenna information (See at least ¶032, mobile device 10 to receive assistance data, for example a base station almanac message, 200. See also ¶0043, 0044, 0047, 0057, the assistance information is for measuring a location of the mobile device)

Regarding:


Prakash discloses in ¶0044 that the assistance information includes latitude and longitude of the base station 410, namely a single antenna location that is representative of multiple antenna the base station might have. 
Prakash however does not disclose (i) a set of antenna locations associated with at least one base station, the set of antenna locations including at least one antenna location of a base station, the at least one antenna location including plurality of different antenna locations of the base station, and (ii) a mapping of each of a plurality of beams to the at least one antenna location.

Moeglein discloses (i) a set of antenna locations associated with at least one base station, the set of antenna locations including at least one antenna location of a base station, the at least one antenna location including  plurality of different antenna locations of the base station, , and (ii) a mapping of each of a plurality of beams to the at least one antenna location (See ¶0052-0058, Fig. 3, Table 5, the BSA message comprises information on each antenna for each sector, including its coordinate, and is mapped to a beam which is defined by direction, and range as defined in the respective parameter. Fig. 3 shows antenna and its signal beam coverage)




As to claim 16:
Prakash in view of Moeglein discloses all limitations of claim 15, further comprising: receiving, from the UE, a request for location information pertaining to one or more base stations, wherein the transmitting is performed in response to the request.  (See Fig. 3 as well as Fig. 6 of Prakash, the BSA is sent in response to a request from the UE to the network)


As to claim 17:

Prakash in view of Moeglein discloses all limitations of claim 16, wherein the request further identifies beams being transmitted by the base station that are of interest to the UE, (See Prakash, ¶0005, 0036, the requests comprises request for BSA associated with the new geography location identified by the UE)
further comprising: configuring the location assistance data to only include antenna location information for the base station that is mapped to the identified beams of interest, such that the identified beams of interest correspond to the plurality of beams.  (See Fig. 3 and 6 of Prakash, the BSA are corresponding to only the location the mobile device is in or will be in)


Prakash in view of Moeglein discloses all limitations of claim 15, wherein the network entity corresponds to a location server.   (See ¶0032-0033 of Prakash, the network entity can be either the base station or the location server 460)

As to claim 19:

Prakash in view of Moeglein discloses all limitations of claim 18, wherein the network entity corresponds to the base station.  (See ¶0032-0033 of Prakash, the network entity can be either the base station or the location server 460)

As to claim 20:
Prakash in view of Moeglein discloses all limitations of claim 19, further comprising: transmitting the plurality of beams from the at least one antenna location of the base station in accordance with the mapping.  (See Moeglein, ¶0052-0058, 0063, Fig. 3, Table 5, the BSA message comprises information on each antenna of a plurality of antenna of a base station for each sector, including its coordinate)

As to claim 21:
Prakash in view of Moeglein discloses all limitations of claim 15, wherein the at least one 
antenna location includes the plurality of different antenna locations.  (See Moeglein, ¶0052-0058, 0063, Fig. 3, Table 5, the BSA message comprises information on each antenna of a plurality of antenna of a base station for each sector, including its coordinate)

As to claim 22:
Prakash discloses in ¶0044 that the assistance information includes latitude and longitude of the base station 410, namely a single antenna location that is representative of multiple antenna the base station might have)
  
As to claim 23:
Prakash in view of Moeglein discloses all limitations of claim 22, wherein the single representative antenna location is different than any of the multiple different antenna locations.  (See ¶0063 of Moeglein, different antennas of the base station has their own distinct location, i.e. in case they are meters apart, as such the base station location might not the same exact of each individual antenna)


As to claim 25:

Prakash in view of Moeglein discloses all limitations of claim 22, wherein the single representative antenna location is one of the multiple different antenna locations.  (Prakash discloses in ¶0044 that the assistance information includes latitude and longitude of the base station 410, namely a single antenna location that is representative of multiple antenna the base station might have)


As to claim 28:

Prakash in view of Moeglein discloses all limitations of claim 26, wherein the at least one antenna location includes the plurality of different antenna locations (See Moeglein, ¶0052-0058, 0063, Fig. 3, Table 5, the BSA message comprises information on each antenna of a plurality of antenna of a base station for each sector, including its coordinate)

As to claim 30:

Prakash in view of Moeglein discloses all limitations of claim 29, wherein the at least one antenna location includes the plurality of different antenna locations  (See Moeglein, ¶0052-0058, 0063, Fig. 3, Table 5, the BSA message comprises information on each antenna of a plurality of antenna of a base station for each sector, including its coordinate)







Claims 6, 10 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (US 2011/0039576) in view of Moeglein et al. (US 2005/0020309) and in further view of Jaatinen (US 2008/0026733).
As to claim 10 and 24:
Prakash in view of Moeglein discloses all limitations of claim 8 and 23, however is silent on the 
the single representative antenna location is averaged between the multiple antenna locations.  


Jaatinen, in a related field, discloses in at least 0075 discloses a practice of averaging multiple position results to obtain a final average value.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Prakash in view of Moeglein to incorporate the practice of averaging multiple results. Such implementation reaps the benefit of having improved accuracy as mention in Jaatinen, ¶0075.

As to claim 6:
Prakash in view of Moeglein discloses all limitations of claim 5, however is silent on the deriving derives the position estimate based on the multiple candidate position estimates by: (i) averaging of the multiple candidate position estimates, or (ii) selecting the candidate position estimate that is most congruent with one or more previously estimated position estimates for the UE.  
However, any of the above practice is well-established in the art to minimize error, such as shown in Jaatinen.
Jaatinen, in a related field, discloses in at least 0075 discloses a practice of averaging multiple position results to obtain a final average value.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Prakash in view of Moeglein to incorporate the practice of averaging multiple results. Such implementation reaps the benefit of having improved accuracy as mention in Jaatinen, ¶0075.



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/QUAN M HUA/Primary Examiner, Art Unit 2645